                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

SHERRY L. VANNORTWICK, as
the Personal Representative of the
Estate of CLAUDE STEVENS,

             Plaintiff,                                Case No. 17-12507
                                                       Honorable Linda V. Parker
v.

ANTHONY H. STEWART, et al.,

           Defendants.
___________________________________/


OPINION AND ORDER GRANTING DEFENDANT LARRY MARSHALL’S MOTION
  FOR SUMMARY JUDGMENT, DISMISSING WITH PREJUDICE PLAINTIFF’S
 CLAIMS AGAINST THIS DEFENDANT AND DISMISSING HIM AS A PARTY TO
                          THIS ACTION

      This action arises from Claude Stevens’ death while an inmate with the Michigan

Department of Corrections. On April 5, 2019, Defendant Larry Marshall filed a motion for

summary judgment pursuant to Federal Rules of Civil Procedure 56 in which he asks the Court

to “enter an order dismissing Plaintiff’s claims against [him], with prejudice.” (ECF No. 148.)

On May 23, 2019, Plaintiff filed a “response” to the motion, stating that “[b]ased upon the

documentary evidence and sworn testimony in this case to date, [she] concurs with the relief

sought by Defendant Larry Marshall.” (ECF No. 169.)

      In light of Plaintiff’s response, the Court is GRANTING Defendant Marshall’s summary

judgment motion, dismissing Plaintiff’s claims against him with prejudice, and dismissing him
as a party to this action.

       IT IS SO ORDERED.

                                             s/ Linda V. Parker
                                             LINDA V. PARKER
                                             U.S. DISTRICT JUDGE
Dated: May 24, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of record
and/or pro se parties on this date, May 24, 2019, by electronic and/or U.S. First Class
mail.

                                             s/ R. Loury
                                             Case Manager




                                            2
